Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 03/15/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Atlinger et al. (U.S. Patent Publication No. 2018/0151072) in view of Zheng et al. (Non-Patent Literature Titled “Influence of tunnel lighting system installation modes and parameters on energy saving”).
Regarding claim 1, Atlinger et al. teaches An intelligent lighting system, comprising: a plurality of lighting equipments disposed along a road,  each of the plurality of lighting equipments is provided with a sensing unit, which is configured to collect road condition information data within a detection range of the sensing unit; (Figure 2, Pars. 0004 & 0010; Atlinger et al. is improving on the already known placements of traffic equipments with surveillance cameras which overlap and cover a wide area. Surveillance equipments include both lighting equipment and a sensor unit. Combining lighting equipment with sensor units has been well known since before filing of the claimed invention as is known to Applicant with reference to Chinese Patent Application No. 201510960362.X, No. 201610128737.0 and No.2016220202236.8 (Specification, Pg. 12. ll. 15-16)) the detection range of the sensing unit covers certain road area; a detection range of one of the plurality of lighting equipments partially overlaps with detection ranges of at least two other ones of the plurality of lighting; (Par. 0040; See "The detection ranges of the surveillance cameras cover to the greatest extent possible the drivable area of the parking garage, wherein the detection ranges of different surveillance cameras can definitely overlap.") each of the plurality of lighting equipments is disposed at a fixed position relative to the road; (Par. 0019; The nature of surveillance cameras keeps them fixed in one place as they observe oncoming traffic.) at least one of the plurality of lighting equipments is disposed on a first side of the road, (Pars 0013 & 0018.) the sensing unit comprises one or more of an infrared sensor, a camera, and a radar sensor; (Abstract; See "A method for determining positional data for use in the operation of a vehicle system (3) of a motor vehicle (2), wherein image data of at least one surveillance camera (9, 10, 11) recording at least a portion of the surroundings of the motor vehicle (2) and/or the motor vehicle (2), provided externally to the motor vehicle (2) for determining the positional data of at least one recorded object (13) are evaluated and made at least partially available to the vehicle system (3).") a communication system, in communication connection with the sensing units, and configured to provide the collected road condition information data to a vehicle. (Par. 0017; Atlinger et al. discloses a communication system) a preprocessing unit, configured to preprocess the road condition information data, a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Pars. 0013; & Par. 0022; Because of the broadness of “one or more,” Atlinger et al. need only disclose one of the claim elements. Atlinger et al. discloses a collision boundary is determined among other obstacle information.) but fails to teach and at least one of the plurality of lighting equipments is disposed on a second side of the road;
Zheng et al. makes up for the deficiencies in Atlinger et al. Zheng et al. teaches and at least one of the plurality of lighting equipments is disposed on a second side of the road; (Pg. 33, Section 3 “Energy-saving effect under different installation methods and parameters”; See “There are four main types of lighting fixture modes commonly used in road tunnel lighting systems, such as symmetrical modes on both sides, staggering mode on both sides, unilateral mode, and central-line mode, as shown in Figure 4.”)
Atlinger et al. and Zheng et al. are both directed to support systems for vehicle operations and are obvious to combine because Atlinger et al. is improved with the multiple lighting system, particularly on both sides of a street, as taught by Zheng et al. which was well known before the effective filing date of the claimed invention. The combination of these references would result in a street having lights with sensors on both sides of the road. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Atlinger et al. in view of Zheng et al.

    PNG
    media_image1.png
    679
    584
    media_image1.png
    Greyscale

Regarding claim 4, Atlinger et al. teaches wherein the preprocessing unit comprises processing modules disposed on the plurality of lighting equipments, and the processing modules preprocess road condition data collected by the sensing units within an area. (Abstract; See "A method for determining positional data for use in the operation of a vehicle system (3) of a motor vehicle (2), wherein image data of at least one surveillance camera (9, 10, 11) recording at least a portion of the surroundings of the motor vehicle (2) and/or the motor vehicle (2), provided externally to the motor vehicle (2) for determining the positional data of at least one recorded object (13) are evaluated and made at least partially available to the vehicle system (3)." & Par. 0013; See "In this context, an improvement of the method provides that the motor vehicle, with the assistance of a distance traveled and/or a further available position, in particular transmitted from the motor vehicle and/or with the assistance of at least one external feature of the motor vehicle, in particular of a license plate and/or of a model designation badge, in which image data of at least one of the at least one surveillance camera are identified outside of the motor vehicle. If the motor vehicle is operated in a highly automated manner, which has already been covered in detail, it is normal to make the planned trajectory and/or a current position of a control device assigned to the current navigated area accessible, with which there is a communication link anyway, for example via WLAN. If positions/navigated routes are known from the image data and also from communications data of motor vehicles, they can be compared, so that a motor vehicle is unambiguously established and thus identified. Thus, an allocation of the objects detected in the image data to communications partners is done in this manner, and of course can be useful even if the positional data do not relate to one's own motor vehicle. Expediently, objects that have been detected and identified, in particular motor vehicles, are continuously tracked as long as there is at least one surveillance camera in the detection range, which will be elaborated in the following. Other possibilities for the identification of motor vehicle for example relate to information that can be obtained from the image data itself, for example the license plate number which can be read from a license plate and the like.")
Regarding claim 5, Atlinger et al. teaches wherein the preprocessing unit is disposed at a cloud end at which a network is connected to the communication system. (Par. 0019; As is likely with combining mass amounts of data, the positional data is unlikely to be stored on a single surveillance camera, but on a network connected to the communication system thus Atlinger et al. discloses storing the saved data on a server.)
Regarding claim 7, Atlinger et al. teaches wherein the communication system comprises a communication units disposed on the plurality of lighting equipments, and is in communication connection with the vehicle through an external communication network, or is in direct communication connection with the vehicle. (Pars. 0013, 0017, & 0022; Atlinger et al. discloses a communication system which is in communication with many systems including a vehicle.)
Regarding claim 8, Atlinger et al. teaches wherein the communication system is further in communication connection with a cloud end through an external network to upload the road condition information data. (Par. 0019; As is likely with combining mass amounts of data, the positional data is unlikely to be stored on a single surveillance camera, but on a network connected to the communication system thus Atlinger et al. discloses storing the saved data on a server.)
Regarding claim 20, Atlinger et al. teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Pars. 0013; & Par. 0022; Because of the broadness of “one or more,” Atlinger et al. need only disclose one of the claim elements. Atlinger et al. discloses a collision boundary is determined among other obstacle information.)
Regarding claim 21, Atlinger et al. teaches wherein a manner of the preprocessing comprises one or more of the following: defining of a collision boundary and/or a collision volume of a vehicle, a pedestrian or another obstacle; determining of a motion state of the vehicle, the pedestrian or the another obstacle; and 3D modeling of the vehicle, the pedestrian or the another obstacle. (Pars. 0013; & Par. 0022; Because of the broadness of “one or more,” Atlinger et al. need only disclose one of the claim elements. Atlinger et al. discloses a collision boundary is determined among other obstacle information.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/22/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661